DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statement (IDS) filed on 7 June 2021.  The references cited on the PTOL 1449 form have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 13, 14 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song (U.S. Patent Application Publication 2014/0001564).
Referring to Claim 1, Song teaches in Fig. 9A-9C for example, a method, comprising: forming a first source/drain (114 under 140) and a second source/drain (111, 112 or 113 under 140); forming a layer (130a) over the first source/drain (114 under 140) and over the second source/drain (111, 112 or 113 under 140); performing an etching process to form a recess (CT; par. 152) in the layer (130a), wherein the recess (CT) is located closer to the first source/drain (114 under 140) than to the second source/drain (111, 112 or 113 under 140); and forming a dielectric structure (108) in the recess (CT) (par. 157 and 160).
Referring to Claim 3, Song further teaches wherein the forming the layer (130a) comprises forming a gate structure as the layer, wherein the recess (CT) is etched to vertically extend through the gate structure (130a).
Referring to Claim 4, Song further teaches wherein the first source/drain (114) is a component of an N-type transistor, and the second source/drain (111, 112 or 113) is a component of a P-type transistor (par. 153).

Referring to Claim 13, Song teaches in Fig. 9A-9C for example, a method, comprising: forming a first source/drain component (114) of a first type of transistor (NMOS) and a second source/drain component (111, 112 or 113) of a second type of transistor (PMOS), wherein the first source/drain (114) component and the second source/drain (111, 112 or 113) component are spaced apart from each other in a first horizontal direction in a top view; forming a layer (130a) over the first source/drain (114) component and over the second source/drain component (111, 112 or 113); etching an opening (CT; par. 152) that extends vertically through the layer (130a), wherein the opening (CT) is etched closer to the first source/drain component (114) than to the second source/drain component (111, 112 or 113), and wherein the opening (CT) extends in a second horizontal direction different from the first direction in the top view; and filling the opening (CT) with a dielectric material (108) (par. 157 and 160).
Referring to Claim 14, Song further teaches wherein the first type of transistor is an N-type transistor, and the second type of transistor is a P-type transistor (par. 153).
Referring to Claim 17, Song further teaches wherein the layer comprises a gate structure (130).

Claims 1-5, 13, 14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zang et al. (U.S. Patent 9,911,736).
Referring to Claim 1, Zang teaches (in a first interpretation) a method, comprising: forming a first source/drain (253/254 right side of 250) and a second source/drain (213/214 right side of 210) (Fig. 2A-2B; Col. 7, Lines 42-56; Col. 8, Line 44 to Col. 9, Line 16); forming a layer (284 or 295) over the first source/drain (253) and over the second source/drain (213) (Fig. 6A-6B; Col. 10, Lines 32-44); performing an etching process to form a recess (275) in the layer (284 or 295), wherein the recess (275) is located closer to the first source/drain (253/254 right side of 250) than to the second source/drain (Fig. 7A-8; Col. 10, Line 48 to Col. 11, Line 2); and forming a dielectric structure (292/276) in the recess (275) (Fig. 9A-9B; Col. 11, Line 42 to Col. 12, Line 15).  This first interpretation (see below) shows the fin and the source/drain region (253/254 right of 250) that is closest to the gate-to-gate isolation structure (275 with 292/276) as the “first source/drain” and the fin and source/drain region (213/214 right of 210) furthest from the gate-to-gate isolation structure (275 with 292/276) as the “second source/drain.”

    PNG
    media_image1.png
    511
    730
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    422
    772
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    448
    795
    media_image3.png
    Greyscale

Referring to Claim 2, Zang further teaches wherein the forming the layer (295) comprises forming an interlayer dielectric (ILD) as the layer (295; Col. 9, Lines 17-36), wherein the recess (275) is etched to vertically extend through the ILD (295) (Fig. 7C).
Referring to Claim 3, Zang further teaches wherein the forming the layer (284) comprises forming a gate structure (284) as the layer, wherein the recess (275) is etched to vertically extend through the gate structure (284).
Referring to Claim 4, Zang further teaches wherein the first source/drain (253/254 right of 250) is a component of an N-type transistor (250), and the second source/drain (213/214 right of 210) is a component of a P-type transistor (210) (Col. 7, Lines 7-13).
Referring to Claim 5, Zang further teaches wherein: the first source/drain (253/254 right of 250) contains a first material (254; SiC); the second source/drain (213/214 right of 210) contains a second material (214; SiGe) (Col. 9, Lines 4-16); and the first material (SiC) is more resistant to being etched during the etching process than the second material (SiGe).

Referring to Claim 13, Zang teaches (in the first interpretation) a method, comprising: forming a first source/drain component (253/254 right of 250) of a first type of transistor (250) and a second source/drain component (213/214 right of 210) of a second type of transistor (210) (Fig. 2A-2B; Col. 7, Lines 7-13 and 42-56; Col. 8, Line 44 to Col. 9, Line 16), wherein the first source/drain component (253/254 right of 250) and the second source/drain component (213/214 right of 210) are spaced apart from each other in a first horizontal direction (direction of the x-x’ line) in a top view; forming a layer (284 or 295) over the first source/drain component (253/254 right of 250) and over the second source/drain component (213/214 right of 210) (Fig. 6A-6B; Col. 10, Lines 32-44); etching an opening (275) that extends vertically through the layer (284 or 295), wherein the opening (275) is etched closer to the first source/drain component (253/254 right of 250) than to the second source/drain component (213/214 right of 210) (Fig. 7A-8; Col. 10, Line 48 to Col. 11, Line 2), and wherein the opening (275) extends in a second horizontal direction (direction of the y-y’ line) different from the first direction (direction of the x-x’ line) in the top view (Fig. 7A); and filling the opening (275) with a dielectric material (292/276) (Fig. 9A-9B; Col. 11, Line 42 to Col. 12, Line 15).
Referring to Claim 14, Zang further teaches wherein the first type of transistor (250) is an N-type transistor, and the second type of transistor (210) is a P-type transistor (Col. 7, Lines 7-13).
Referring to Claim 16, Zang further teaches wherein: the first source/drain (253/254 right of 250) contains a first material (254; SiC); the second source/drain (213/214 right of 210) contains a second material (214; SiGe) (Col. 9, Lines 4-16); and the first material (SiC) is substantially more resistant to an etchant used to etch the opening than the second material (SiGe).
Referring to Claim 17, Zang further teaches wherein the layer comprises an interlayer dielectric (ILD) (295; Fig. 4A-4DC and 7C; Col. 9, Lines 17-36) or a gate structure (284; Fig. 6A-6B and 7B; Col. 10, Lines 32-44).

Referring to Claim 19, Zang teaches (in the alternative first interpretation – swap “first” and “second”) a method, comprising: forming a first source/drain structure (213/214 right of 210) of a P-type transistor (210) and forming a second source/drain structure (253/254 right of 250) of an N-type transistor (250), wherein the first source/drain structure (213/214 right of 210) and the second source/drain structure (253/254 right of 250) are separated from each other in a first direction, and wherein the first source/drain structure (213/214 right of 210) and the second source/drain structure (253/254 right of 250) have different material compositions (Col. 9, Lines 4-16); and forming a dielectric structure (292/276) between the first source/drain structure (213/214 right of 210) and the second source/drain structure (253/254 right of 250) at a location other than a midpoint between the first source/drain structure (213/214 right of 210) and the second source/drain structure (253/254 right of 250).
Referring to Claim 20, Zang further teaches wherein the forming the dielectric structure (292/276) comprises etching an opening (275) in a layer (295 or 284) between the first source/drain structure (213/214 right of 210) and the second source/drain structure (253/254 right of 250) and filling the opening (275) with a dielectric material (292/276), wherein the first source/drain structure (213/214 right of 210) and the second source/drain structure (253/254 right of 250) have different likelihoods of being damaged while the opening is being etched (Col. 9, Lines 4-16; because they respective formed of different materials).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zang et al. (U.S. Patent 9,911,736) in view of Chen et al. (U.S. Patent Application Publication 2016/0343845).
Referring to Claims 6 and 7, Zang teaches the limitations of claim 5 wherein the first/second material contains silicon germanium (SiGe); and the second/first material contains silicon carbide (SiC).
Zang does not explicitly state wherein: the etching process uses Cl2 or CF4 as an etchant; and the second/first material contains silicon phosphorous.
In the same field of endeavor, Chen teaches using various etching gases including CF4 and Cl2 (par. 33) as well as SiGe for the PMOS finfets and SiP material as a known alternative for SiC for the NMOS finfets (par. 43)
Therefore it would have been obvious to one having ordinary skill in the art before the claimed invention was effectively filed to utilize the known gases and the known semiconductor materials taught by Chen for the method of Zang based on its known suitability in the art for forming CMOS finfet devices.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 8-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Song (U.S. Patent Application Publication 2014/0001564) in view of Jeong et al. (U.S. Patent Application Publication 2016/0064387) in further view of Jeong et al. (U.S. Patent Application Publication 2015/0318399).
Referring to Claim 8, Song teaches the limitations of claim 1 wherein: the first source/drain and the second source/drain are spaced apart in a first direction but does not explicitly state wherein the second source/drain is substantially larger than the first source/drain (claim 8); and the second source/drain has a substantially larger dimension than the first source/drain in the first direction (claim 9).
Jeong (‘387) teaches in Fig. 10-13 (par. 32, 33, 41, 192), two finfets (201 and 301; par. 156) wherein the second source/drain (330) is substantially larger than the first source/drain (230); and the second source/drain (330) has a substantially larger dimension than the first source/drain (230) in the first direction (par. 192, 195 and 197; S2 > S1 and D2 > D1).  Jeong provides reduced fins (212) to form source/drains (230) that are smaller in size.  The reduced finfets permit greater circuit compaction and higher levels of integration (par. 123-125).
Jeong (‘399) teaches in Fig. 5A and 5B, FinFET structures having source/drain regions of different widths, W1 of 140 > W2 of 140r.  The source/drain region (140) having a greater volume than the reference source/drain region (140r) reduces contact resistance with a contact formed on the first source/drain region (140), thereby improving element characteristics (par. 117).
	Therefore, it would have been obvious to one having ordinary skill in the art before the claimed invention was effectively filed to form the second source/drain of Song to be larger than the first source/drain as taught by Jeong (‘387) and Jeong (‘399) in order to provide greater circuit compaction and higher levels of integration as well as reduced contact resistance and improved transistor characteristics.
Referring to Claim 10, Song in view of Jeong (‘387) and Jeong (‘399) teach the limitations of claim 9, but does not explicitly state wherein a dimension of the second source/drain in the first direction is at least 25% larger than a dimension of the first source/drain region in the first direction, per se.
It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to provide the second source/drain to be at least 25% larger than the first source/drain in order to provide the desired circuit density and reduce contact resistance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Referring to Claim 15, Song teaches the limitations of claim 13 but does not explicitly state wherein the first source/drain component has a substantially smaller dimension than the second source/drain component in the first direction.
Jeong (‘387) teaches in Fig. 10-13 (par. 32, 33, 41, 192), two finfets (201 and 301; par. 156) wherein the first source/drain component (230) has a substantially smaller dimension (S1) than the second source/drain component (330) in the first direction (par. 192, 195 and 197; S2 > S1 and D2 > D1).  Jeong provides reduced fins (212) to form source/drains (230) that are smaller in size.  The reduced finfets permit greater circuit compaction and higher levels of integration (par. 123-125).
Jeong (‘399) teaches in Fig. 5A and 5B, FinFET structures having source/drain regions of different widths, W1 of 140 > W2 of 140r.  The source/drain region (140) having a greater volume than the reference source/drain region (140r) reduces contact resistance with a contact formed on the first source/drain region (140), thereby improving element characteristics (par. 117).
Therefore, it would have been obvious to one having ordinary skill in the art before the claimed invention was effectively filed to form the first source/drain of Song to be smaller than the second source/drain as taught by Jeong (‘387) and Jeong (‘399) in order to provide greater circuit compaction and higher levels of integration as well as reduced contact resistance and improved transistor characteristics.

Claims 1-5, 13, 14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zang et al. (U.S. Patent 9,911,736) in view of Lee et al. (U.S. Patent Application Publication 2019/0304840).
Referring to Claim 1, Zang teaches (in a second interpretation) a method, comprising: forming a first source/drain (253/254 right side of 250) and a second source/drain (213/214 left side of 210) (Fig. 2A-2B; Col. 7, Lines 42-56; Col. 8, Line 44 to Col. 9, Line 16); forming a layer (284 or 295) over the first source/drain (253) and over the second source/drain (213) (Fig. 6A-6B; Col. 10, Lines 32-44); performing an etching process to form a recess (275) in the layer (284 or 295) (Fig. 7A-8; Col. 10, Line 48 to Col. 11, Line 2); and forming a dielectric structure (292/276) in the recess (275) (Fig. 9A-9B; Col. 11, Line 42 to Col. 12, Line 15).  This second interpretation (see below) shows the respective source/drain regions closest to the gate-to-gate isolation.
Zang does not explicitly state wherein the recess (275) is located closer to the first source/drain (253/254 right side of 250) than to the second source/drain (213/214 left side of 210).

    PNG
    media_image4.png
    511
    730
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    422
    772
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    448
    795
    media_image6.png
    Greyscale

Lee teaches (Fig.1 and 2) the known relationship of providing an isolation structure having different distances to adjacent FinFET devices.  The end cap distance (E) is the distance between the edge of the fin (130) and the edge of the gate-to-gate isolation (125).  Particularly, Lee shows that the gate end cap distance (E1) for the FinFET in device area (115A) is less that the gate end cap distance (E2) for the FinFET in device area (115B) (par. 35-36).  Lee teaches that the recess with the isolation structure (125) is closer to the first source/drain region (150B/155B) of the fin (130B) of the FinFET (115A) than to the second source/drain region (150C/155C) of the fin (130C) of the FinFET (115B).
	Therefore, it would have been obvious to one having ordinary skill in the art before the claimed invention was effectively filed to form the recess and dielectric structure of Zang closer to the first source/drain than the second source/drain as taught by Lee in order to not only provide the intended isolation between gate structures but to also independently control and tailor the threshold voltages of the respective transistors.
Referring to Claim 2, Zang further teaches wherein the forming the layer (295) comprises forming an interlayer dielectric (ILD) as the layer (295; Col. 9, Lines 17-36), wherein the recess (275) is etched to vertically extend through the ILD (295) (Fig. 7C).
Referring to Claim 3, Zang further teaches wherein the forming the layer (284) comprises forming a gate structure (284) as the layer, wherein the recess (275) is etched to vertically extend through the gate structure (284).
Referring to Claim 4, Zang further teaches wherein the first source/drain (253/254) is a component of an N-type transistor (250), and the second source/drain (213/214) is a component of a P-type transistor (210) (Col. 7, Lines 7-13).
Referring to Claim 5, Zang further teaches wherein: the first source/drain (253/254) contains a first material (254; SiC); the second source/drain (213/214) contains a second material (214; SiGe) (Col. 9, Lines 4-16); and the first material (SiC) is more resistant to being etched during the etching process than the second material (SiGe).

Referring to Claim 13, Zang teaches a method, comprising: forming a first source/drain component (253/254) of a first type of transistor (250) and a second source/drain component (213/214) of a second type of transistor (210) (Fig. 2A-2B; Col. 7, Lines 7-13 and 42-56; Col. 8, Line 44 to Col. 9, Line 16), wherein the first source/drain component (253/254) and the second source/drain component (213/214) are spaced apart from each other in a first horizontal direction (direction of the x-x’ line) in a top view; forming a layer (284 or 295) over the first source/drain component (253/254) and over the second source/drain component (213/214) (Fig. 6A-6B; Col. 10, Lines 32-44); etching an opening (275) that extends vertically through the layer (284 or 295) (Fig. 7A-8; Col. 10, Line 48 to Col. 11, Line 2), and wherein the opening (275) extends in a second horizontal direction (direction of the y-y’ line) different from the first direction (direction of the x-x’ line) in the top view (Fig. 7A) ; and filling the opening (275) with a dielectric material (292/276) (Fig. 9A-9B; Col. 11, Line 42 to Col. 12, Line 15).
Zang does not explicitly state wherein the opening (275) is etched closer to the first source/drain component (253/254) than to the second source/drain component (213/214).
Lee teaches (Fig.1 and 2) the known relationship of providing an isolation structure having different distances to adjacent finfet devices.  The end cap distance (E) is the distance between the edge of the fin (130) and the edge of the gate-to-gate isolation (125).  Particularly, Lee shows that the gate end cap distance (E1) for the FinFET in device area (115A) is less that the gate end cap distance (E2) for the FinFET in device area (115B) (par. 35-36).  Lee teaches that the opening with the isolation structure (125) is closer to the first source/drain region (150B/155B) of the fin (130B) of the FinFET (115A) than to the second source/drain region (150C/155C) of the fin (130C) of the FinFET (115B).
	Therefore, it would have been obvious to one having ordinary skill in the art before the claimed invention was effectively filed to form the opening and dielectric structure of Zang closer to the first source/drain than the second source/drain as taught by Lee to not only provide the intended isolation between gate structures but to also independently control and tailor the threshold voltages of the respective transistors.
Referring to Claim 14, Zang further teaches wherein the first type of transistor (250) is an N-type transistor, and the second type of transistor (210) is a P-type transistor (Col. 7, Lines 7-13).
Referring to Claim 16, Zang further teaches wherein: the first source/drain (253/254) contains a first material (254; SiC); the second source/drain (213/214) contains a second material (214; SiGe) (Col. 9, Lines 4-16); and the first material (SiC) is substantially more resistant to an etchant used to etch the opening than the second material (SiGe).
Referring to Claim 17, Zang further teaches wherein the layer comprises an interlayer dielectric (ILD) (295; Fig. 4A-4DC and 7C; Col. 9, Lines 17-36) or a gate structure (284; Fig. 6A-6B and 7B; Col. 10, Lines 32-44).

Referring to Claim 19, Zang teaches  method, comprising: forming a first source/drain structure (213/214) of a P-type transistor (210) and forming a second source/drain structure (253/254) of an N-type transistor (250), wherein the first source/drain structure (213/214) and the second source/drain structure (253/254) are separated from each other in a first direction, and wherein the first source/drain structure (213/214) and the second source/drain structure (253/254) have different material compositions (Col. 9, Lines 4-16); and forming a dielectric structure (292/276) between the first source/drain structure (213/214) and the second source/drain structure (253/254).
	Zang does not explicitly state that the dielectric structure (292/276) is formed at a location other than a midpoint between the first source/drain structure (213/214) and the second source/drain structure (253/254).
Lee teaches (Fig.1 and 2) the known relationship of providing an isolation structure having different distances to adjacent finfet devices.  The end cap distance (E) is the distance between the edge of the fin (130) and the edge of the gate-to-gate isolation (125).  Particularly, Lee shows that the gate end cap distance (E1) for the FinFET in device area (115A) is less that the gate end cap distance (E2) for the FinFET in device area (115B) (par. 35-36).  Lee teaches that the dielectric structure (125) is closer to the first source/drain region (150B/155B) of the fin (130B) of the FinFET (115A) than to the second source/drain region (150C/155C) of the fin (130C) of the FinFET (115B).  In other words, the dielectric structure (125) is formed at a location other than a midpoint between the first source/drain structure (150B/155B) and the second source/drain structure (150C/155C).
	Therefore, it would have been obvious to one having ordinary skill in the art before the claimed invention was effectively filed to form the dielectric structure of Zang 
at a location other than a midpoint between the first source/drain structure and the second source/drain structure as taught by Lee to not only provide the intended isolation between gate structures but to also independently control and tailor the threshold voltages of the respective transistors.
Referring to Claim 20, Zang further teaches wherein the forming the dielectric structure (292/276) comprises etching an opening (275) in a layer (295 or 284) between the first source/drain structure (213/214) and the second source/drain structure (253/254) and filling the opening (275) with a dielectric material (292/276), wherein the first source/drain structure (213/214) and the second source/drain structure (253/254) have different likelihoods of being damaged while the opening is being etched (Col. 9, Lines 4-16).

Claims 8-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zang et al. (U.S. Patent 9,911,736) in view of Jeong et al. (U.S. Patent Application Publication 2016/0064387) in further view of Jeong et al. (U.S. Patent Application Publication 2015/0318399).
Referring to Claim 8, Zang teaches the limitations of claim 1 wherein: the first source/drain and the second source/drain are spaced apart in a first direction but does not explicitly state wherein the second source/drain is substantially larger than the first source/drain (claim 8); and the second source/drain has a substantially larger dimension than the first source/drain in the first direction (claim 9).
Jeong (‘387) teaches in Fig. 10-13 (par. 32, 33, 41, 192), two finfets (201 and 301; par. 156) wherein the second source/drain (330) is substantially larger than the first source/drain (230); and the second source/drain (330) has a substantially larger dimension than the first source/drain (230) in the first direction (par. 192, 195 and 197; S2 > S1 and D2 > D1).  Jeong provides reduced fins (212) to form source/drains (230) that are smaller in size.  The reduced finfets permit greater circuit compaction and higher levels of integration (par. 123-125).
Jeong (‘399) teaches in Fig. 5A and 5B, FinFET structures having source/drain regions of different widths, W1 of 140 > W2 of 140r.  The source/drain region (140) having a greater volume than the reference source/drain region (140r) reduces contact resistance with a contact formed on the first source/drain region (140), thereby improving element characteristics (par. 117).
	Therefore, it would have been obvious to one having ordinary skill in the art before the claimed invention was effectively filed to form the second source/drain of Zang to be larger than the first source/drain as taught by Jeong (‘387) and Jeong (‘399) in order to provide greater circuit compaction and higher levels of integration as well as reduced contact resistance and improved transistor characteristics.
Referring to Claim 10, Zang in view of Jeong (‘387) and Jeong (‘399) teach the limitations of claim 9, but does not explicitly state wherein a dimension of the second source/drain in the first direction is at least 25% larger than a dimension of the first source/drain region in the first direction, per se.
It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to provide the second source/drain to be at least 25% larger than the first source/drain in order to provide the desired circuit density and reduce contact resistance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Referring to Claim 15, Zang teaches the limitations of claim 13, but does not explicitly state wherein the first source/drain component has a substantially smaller dimension than the second source/drain component in the first direction.
Jeong (‘387) teaches in Fig. 10-13 (par. 32, 33, 41, 192), two finfets (201 and 301; par. 156) wherein the first source/drain component (230) has a substantially smaller dimension (S1) than the second source/drain component (330) in the first direction (par. 192, 195 and 197; S2 > S1 and D2 > D1).  Jeong provides reduced fins (212) to form source/drains (230) that are smaller in size.  The reduced finfets permit greater circuit compaction and higher levels of integration (par. 123-125).
Jeong (‘399) teaches in Fig. 5A and 5B, FinFET structures having source/drain regions of different widths, W1 of 140 > W2 of 140r.  The source/drain region (140) having a greater volume than the reference source/drain region (140r) reduces contact resistance with a contact formed on the first source/drain region (140), thereby improving element characteristics (par. 117).
Therefore, it would have been obvious to one having ordinary skill in the art before the claimed invention was effectively filed to form the first source/drain of Zang to be smaller than the second source/drain as taught by Jeong (‘387) and Jeong (‘399) in order to provide greater circuit compaction and higher levels of integration as well as reduced contact resistance and improved transistor characteristics.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Song (U.S. Patent Application Publication 2014/0001564) in view of Chang et al. (U.S. Patent Application Publication 2016/0225764)
Referring to Claim 11, Song teaches the limitations of claim 1 but does not explicitly state wherein the etching process is performed such that the recess has a non-rectangular profile in a top view.
In the same field of endeavor, Chang teaches in Fig. 7-8 for example, manufacturing FinFETs utilizing an etching process performed such that the recess (130) has a non-rectangular profile in a top view (circular shape or ellipsoid; par. 44-46).
Therefore, it would have been obvious to one having ordinary skill in the art before the claimed invention was filed to provide a non-rectangular shape as taught by Change for the recess of Song since such a modification would have involved a mere change in shape of recess based on its known suitability in the art for providing isolation separation by cutting the gate.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zang et al. (U.S. Patent 9,911,736) in view of Chang et al. (U.S. Patent Application Publication 2016/0225764).
Referring to Claim 11, Zang teaches the limitations of claim 1 but does not explicitly state wherein the etching process is performed such that the recess has a non-rectangular profile in a top view.
In the same field of endeavor, Chang teaches in Fig. 7-8 for example, manufacturing FinFETs utilizing an etching process performed such that the recess (130) has a non-rectangular profile in a top view (circular shape or ellipsoid; par. 44-46).
Therefore, it would have been obvious to one having ordinary skill in the art before the claimed invention was filed to provide a non-rectangular shape as taught by Change for the recess of Song since such a modification would have involved a mere change in shape of recess based on its known suitability in the art for providing isolation separation by cutting the gate.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 12, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein the non-rectangular profile comprises a profile where end portions of the recess protrude laterally more than a middle portion of the recess in the top view in combination with all of the limitations of Claim 1, 11 and 12.
Regarding Claim 18, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein a profile of the opening in the top view resembles a dumbbell in combination with all of the limitations of Claim 13 and 18.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896